United States Court of Appeals

                          FOR THE EIGHTH CIRCUIT


                               ___________

                               No. 95-4244
                               ___________

Billy Orr,                           *
                                     *
          Appellant,                 *
                                     *   Appeal from the United States
     v.                              *   District Court for the
                                     *   Eastern District of Missouri.
Kirkwood School District,            *
                                     *         [UNPUBLISHED]
             Appellee.               *


                               ___________

                         Submitted: January 23, 1997

                          Filed: February 18, 1997
                               ___________

Before HANSEN, MORRIS SHEPPARD ARNOLD, MURPHY, Circuit Judges.
                           ___________

PER CURIAM.

     Billy Orr, an African American, appeals the district court's1
grant of summary judgment to Kirkwood School District in his
employment discrimination suit.       After de novo review, we affirm
the district court's decision with regard to Orr's federal claims.
See 8th Cir. R. 47B.     As to Orr's state-law claims, we modify the
district court's order to reflect that they are dismissed without




     The Honorable Carol E. Jackson, United States District Judge
for the Eastern District of Missouri.
prejudice.    See Labickas v. Arkansas State Univ., 78 F.3d 333, 334-
35 (8th Cir.) (per curiam), cert. denied, 117 S. Ct. 395 (1996).



     A true copy.


             Attest:


                CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.